YATES, Judge.
The husband appeals pro se from an order of the trial court denying his “Motion For Relief From Judgment,” which he filed on September 17, 1992. The facts in this case may be found in Brown v. Brown, 586 So.2d 919 (Ala.Civ.App.1991). Brown reveals that the parties were divorced on February 21, 1990, and that the judgment was affirmed on appeal to this court.
The husband’s sole contention on appeal in the present action is that the trial court did not have jurisdiction over the original action in Brown because, he claims, the trial judge in that case resided outside the judicial circuit and, therefore, could not render a valid judgment. A search of the record before us does not reveal any evidence supporting the claim regarding the residence of the trial judge. In addition, this matter does not appear to have been raised in the original action that was appealed to this court. Furthermore, in violation of Rule 28, Alabama Rules of Appellate Procedure, the husband presents no argument or authority regarding the defenses that he perceives should require the grant of what is apparently an Alabama Rules of Civil Procedure, Rule 12(b) motion. Based on the above, the judgment is due to be affirmed.
Nevertheless, we note that § 12-2-36, Aa. Code 1975, provides:
“Whenever the public good requires more judges than are regularly provided by law for the holding or attending the courts in any circuit of this state, the chief justice may order one or more judges living out of such circuit to attend and hold or assist in holding such courts.”
The wife’s request for an attorney’s fee for representation on appeal is granted in the amount of $500.
AFFIRMED.
ROBERTSON, P.J., and THIGPEN, J., concur.